             Case 7:19-mj-08861-MRG Document 7 Filed 09/30/20 Page 1 of 1


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,
                                                        Case No .:   ltf AA--4: <?~Co l   (MRG)
                                       Plaintiff,
                                                        ORDER OF DISMISSAL
                         -against-




                                       Defendant.



         Motion by the Government to dismiss is granted and the above-captioned case is hereby

dismissed.




Dated:          3 0-'( day of        2fepkmbc           ,20 ~
               Poughkeepsie, New York
